Fiti in this information to identify your case:

United States Bankruptcy Court for the:
Nonnem oisrricr of oanfom:a

Case number ufk~own>: W___ Chapt@r you are ming under;
Chapter 7
l;l Chapter 11
l:l Chapter 12 l l l
D chapr@r13 n Check lfthls is an

amended filing

 

 

Officiai Form 101
Vo|untary Petition for lndividuals Filing for Bankruptcy wm

The bankruptcy forms use you and Debtor 1 to refer to a debtor fiting alone. A married couple may file a bankruptcy case together_oalted a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For examp|e, if a form asks, “Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, tire form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the fonns.

Ee as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information lf more space is needed, attach a separate sheet to this form. On the top of any additionaf pages, write your name and case number
(if known). Answer every question.

m lden\iry vourseir

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AboutDebtor1: About Debtor 2 (Spouse Oniy in a Joint Case):
1. Your futl name
Wrrte the name that ls on your Adohco
government~:ssueci picture , _
identinoa£ion (for exampie, F'rst "3'“‘°'_ Flrsr name
your drivers iicense or AUQUSUF|
passport). Middie name Middle name
Bring your picture Custodio §'V€.'HN BN `D{L-Z.w
identification to your meeting La$t name LHS‘ name
with the trusteel
SufE>< (Sr.. Jr., li, |i|) Sufitx (Sr., Jr.. |!. |||)
2. Al| other names you
have LISed in the last 8 First name Firsf name
years _
include your married or Middl& name Midd|e name
maiden names
Last name Last name
First name First name
Mlddte name Midd|e name
l.ast name Last name
3. Only the last 4 digits of
yourSooiaESecurity xxx _ xx “ _4 _5- 1 1_ XXX _ XX ~ ~_~ _ _»# _~
number or federal 0R on
individual Taxpayer 9 g
ldentification number XX _ XX ______ _ _ _ xx - xx ~___ _ _ _W
(|T|N)
Ofnciat Fon'n 101 Vo|untary Pelition for Individuals Fi¥ing for Bankruptoy page 1

Case: 19-30047 Doc# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 1 of 41

 

 

Debtor 1

Fllst Name

Ado!fo Augustin Custodio \#\'<Ltl\o i><r\i\'>£?/

Midd!e Name

LBE\ NE|T\E

Case number rrrknown>

 

4. Any business names
and Ernp|oyer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

AboutDebtor1:

E t have not used any business names or Ele.

About Debtor 2 (Spouse Only in a ..ioint Case):

Cl | have not used any business names or Ele.

 

Business name

 

Business name

ETN'""

§TN___

 

Business name

 

Elusiness name

El?\l"w

_EN"j

 

5. Where you live

2400 Bantry t_ane

 

 

 

 

Number Street

South San Francisco CA 94080
City State Z|P Code
San Niateo

County

lf your mailing address is different from the one
above, fill lt ln here. Note that the court wilt send
any notices to you at this mailing address.

 

 

 

lf |Jebtor 2 lives at a different address:

 

Number Street

 

 

Cily State Z|P Code

 

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court wilt send
any notices to this maiting address

 

 

 

 

 

Number Streel Number Street

P.O. Box P.O. Box

Cily Stata ZiP Code City State ZtP Cocie
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

a Over the iast 180 days betore filing this petition,
| have lived in this district longer than in any
other district

C.l | have another reason Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

g Over the last 180 days before r"riing this petition,
| have lived in this district ionger than in any
other districtl

m | have another reason. Exp|ain.
{see 2a u.S.c. § 1403.)

 

 

 

 

 

Oflicia| Form 101
Case: 19-30047

Vo|untary Petition for individuals Filing for Bankruptcy

page 2

Doc# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 2 of 41

 

Debtor 1

Firsl Nama

Adolio Auclustin Custodio \JrQ/QOB<NDEZ»

Midd|o NumB

Case number tr known
Llst Nama

m Teli the Court Ahout Your Bankruptcy Gase

 

 

   

 

 

 

 

 

 

 

 

 

 

1, The chapter of the Check one. {For a brief description of each, see Noiice Requireci by 11 U.S.C, § 342(!)) for individuals Filing
Bankrupgcy Code you for Bankruptcy (Form 2010)). Aiso, go to the top of page 1 and check the appropriate box.
are choosing to fite
under W Chapter 7
l;.l Chapter 11
L_.l Chapter 12
l;l Chapter 13
a. How you will pay the fee Et l will pay the entire fee when | file my petition. Please check with the cieri<’s office in your
tocal court for more details about how you may pay. Typica|ly, if you are paying the fee
yourseif, you may pay with cash, cashier's check, or money order. if your attorney is
submitting your payment on your beha|f, your attorney may pay with a credit card or check
with a pre-printed address
l;i l need to pay the fee in installments |f you choose this option, sign and attach the
Appiication for individuals to Pay The Fillng l`-'ee in installments (Officiai Form 103A).
a l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
loss than 150% of the ofnciai poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must till out the Application to Have the
Chapter 7 Filing Fee Waived (Otficiai Form 1035) and file it with your petition
s. Have you filed for NO
bankruptcy within the
last 3 years? m Yes. District When Case number …
MMI DDlYYW
9istrict When Case number
Mul eolYYYY
District When Case number
MMl DD!YYW
10. Are any bankruptcy §§ NO
cases pending or being
filed by a Spouse Who is n \’es. Debtor Relationship to you
not filing this ca_se W“h District When Case number. if known
yOL|, Or by a bUSli"lGSS MM j DD {Y\(YY
partner, or by an
affiliate?
Debtor Reiationship to you
District When Case number. if known
MM l no l YWV
11- DO you rent your lI.i No. co urine 12.
res'den°e? 2 Yes. Has your landlord obtained an eviction judgment against you?

Otflciai Form 101
Case: 19-30047

iZi No. co 10 line 12.

l;l Yes. Fili out initial Statement/ibout an Evr'ction JudgmeniAgainst You (Form 101A) and me it as
part of this bankruptcy petition.

Vo|untary Petition for individuals t-'iiing for Bankruptcy

Doc# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 3 of 41

page 3

 

 

 

Ado|fo Augustin Custodio \»l€,?,i\) slow

Firs| Narna Midd|e Narne Lasit Nnrne

Debtcr 1 Case number (ifinown\

m Report About Any Businesses You Own as a Sole Proprtetor

 

- 12. Are you a sole proprietor
of any full- or part-time
business?

A sole proprietorship is a
business you operate as an
individual, and is not a
separate tegal entity such as
a corporationl partnership, or

No. se to Part 4_

n Yes. Narne and location of business

 

Name of business. if any

 

 

 

LLC_ Number Street

it you have more than one

soto proprietorship, use a

separate sheet and attach it

t° mm pe"u°“‘ city scale zlP code

Check the appropriate box to describe your business:

m tteatth Care Business (as defined in 11 U.S.C. § 101(27A))
m Singie Asset Reat Estate (as defined in 11 U.S.C. § 101(518))
n Stockbroker (as defined in 11 U.S.C. § 101(53A})

13 Cornrnodity Brol<er (as defined in 11 U.S.C. § 101(6))

El None of the above

 

 

if you are filing under Chapter ‘i 1, the court must know whether you are a small business debtor so that it

13. Are you filing under
can set appropriate deadlines lf you indicate that you are a sma|t business debtor, you must attach your

Chapter 11 of the

 

Bankruptcy Code and
are you a small business
debtor?

For a definition of small

business debtor, see
11 U.S.C. § 101 (51 D).

most recent balance sheet, statement of operations cash»fiow statement and federal income tax return or if
any ot these documents do not exist, fotlow the procedure in 11 U.S.C. § 1116(1)(5).

a No. | arn not iiting under Cnapter 11,

a No. t am filing under Chapter 11, but l am NOT a arnett business debtor according to the definition in
the Bankruptcy Code.

l;] Yes. l am filing under Chapter 11 and lam a smaii business debtor according to the definition in the
E\ankruptoy Code.

m Report if You Own or Have Any Hazardous Property or Any Froperty That Needs lmmediate Attention

 

14. Do you own or have any
' property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or clo you own any
property that needs
immediate attention?
For example do you own
perishable goods, or livestock

that must be fed, or a buiiding
that needs urgent repairs?

_omcial Form 1b1

CaSe: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10204220

a No
[;l Yes. What is the hazard?

 

 

lt immediate attention is needed. why is it needed?

 

 

Where is the property?

 

 

 

Number Street
City State ZEP Code
Vo|untary Petitlon for individuals Filing for Bankruptcy page 4

Page 4 of 41

cabral Adolfo Auoustin Custodio lawnwa

Firsl blame lvlidd|a Name

Lasl. Nama

mExplain Your Efforts to Receive a Briefing About Credit Counseling

Case number [irknawni

 

15. Te|| the court whether
you have received a
briefing about credit
counseling

'f'he law requires that you
receive a brieling about credit
counseling before you file for
bankruptcy You must
truthfully check one of the
following choices. if you
cannot do so, you are not
eligible to file.

|f you lite anyway the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Ofliciai Fonn 101

About Debtor 1:

You must check one:

l received a brief|ng from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any. that you developed with the agency

m | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but t do not have a
certificate of completion.

Within 14 days after you tile this bankruptcy petition,
you MUST file a copy of the certiticate and payment
plan, if any

m l certifyfhat t asked for credit counseling
services from an approved agency but was
unable to obtain those services during the 7
days after t made my request, and exigent
circumstances merit a 230-day temporary waiver
of the requirementl

To ask for a 30-day temporary waiver of the
requirementl attach a separate sheet explaining
what efforts you made to obtain the briefing. why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must ute a certificate from the approved
agency along with a copy of the payment plan you
developedl if any. if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

m l am not required to receive a briefing about
credit counseling because cf:

ij incapacity l have a mental fitness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about tinances.

13 D|sability. lvly physical disability causes me
to be unable to participate in a
brienng in person. by phone. or
through the internet, even after |
reasonably tried to do so.

m Active duty l arn currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit connecting with the court.

Ahout Debtor 2 (Spouse On|y in a Joint Case):

You must check one:

E] | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petit|on, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
pian, if any, that you developed with the agency

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate cf completion. 5

Within 14 days after you file this bankruptcy petition,
you |V|UST tile a copy of the certificate and payment i
plan. if any

El l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 'l'
days after | made my request, and exigent
circumstances merit a 130-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the brienng, why
you were unable to obtain it before you filed for
bankruptcy and what exigent circumstances
required you to ute this case.

Your case may be dismissed if the court is
dissatisfied with your reasons ior not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you ti|e.
You must file a certificate from the approved
agency, along with a copy ot the payment plan you
developed, if any lt you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

g l am not required to receive a briefing about
credit counseling because of:

a incapacity l have a mental illness or a mental
deficiency that makes me 5
incapable of realizing or making
rational decisions about finances

Cl Disabitity. My physical disability causes roe
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after l
reasonably tried to do so.

n Active duty l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling you must n|e a _
motion for waiver of credit counseling with the court. f

Vo|untary Petition for individuals Fiting for Bankruptcy page 5

Case: 19-30047 Do‘c# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 5 of 41

Debtor1 Ado|fo Auqu$tin Custodio \'"€g»\~) woez/ Case number llrlmownl

First Nrirne Middia blame Lasl Name

m Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personai, family or household purpose."

cl No.Gotoiine16b.
a ‘r'es. Goto line 17.

ls. What kind of debts do
you have?

teb. Are your debts primarily business debts? Busr‘ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

E] No. Go to line 16a.
C| Yos. colo lino 17.

toc. State the type of debts you owe that are not consumer debts or business debts.

 

 

iowa

_ 1r. Are you filing under

Chapter 77 ij No. l am not filing under Chapter i'. Go to line 18.

Do you estimate that after E Yes. l am filing under Chapter 7. Do you estimate that alter any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and g ND

administrative expenses

are paid that funds will be n Y€S

 

available for distribution
to unsecured creditors?

 

 

 

 

 

ra. How many creditors do i_4e lIJ 1,000-5,000 Cl 25,001-50.000
you estimate tth you Ei sri-es Eli 5,001»10,000 El 50,001-100,000
°We? Cl loc-lee l.".li 10,001~25,000 E] rvloroihan loo,oco
El 200-999
19. How much do you E $0-$50,000 |Il $1,000,001-310 million E.`l $500,000,001-$1 billion
estimate your assets to El $50.001~$100,000 ill sio,ooc,ool-$sc million El $i.oco,coo,ccl-$lo billion
be W°"ih? E] sloo.ooi-$soo,ccc El ssc,cco,ccl-$loc million El sio.cco,ooc,ocl-$so billion
m $500.00t-$1 million g $100,000,001~$500 million i:l N|ore than $50 billion
` zo. How much do you $c-$so,oco El sl,ooo,ool-sio million Cl ssoo.cco,coi-$i billion
estimate your liabilities ill ssc,col-$loo,occ ill slo,i)oo,ool-$so milton Cl $1,000,000,001-$10 billion
i° be? Cl sloo,ool-$soo,ooc Ci $50,cco,001-$icc million EI| $lc,ooo,oco,ool-$so billion
lIl ssoo,ool-$l million ill $100,000,001-$500 million E] lvloro than $50 billion

sign solow
l have examlned this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct.

lfl have chosen to file under Chapter 7. l am aware that i may proceed, if eiigible, under Chapter 7, 11,12, or t3
of title 11, United States Code. l understand the relief available under each chapter, and l choose to proceed
under Chapter 7.

|f no attorney represents me and t did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 1t U.S,C. § 342(b).

l request relief in accordance with the chapter of title ‘l‘l. United States Codel specified in this petition.

l understand making a false statement conceaiing property or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years. or both.

18 U.S.C.§§ 15 .134 151 ,and35'r'1.
x yl% __, X

 

 

Signature r#f Debtgm Signature of Debtor 2
Executed on \Z" 0 W, Y Execuled on
MM l DD rYyYY MM/ DD irwa
Oit"lciat Form 101 Voiuntary Petition for individuals Fi|ing for Bankruptcy page 6

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 6 of 41

Debior‘l Ado|fo AUQUStin CUS£OC"O mec(/t Case number (rrxnown)

 

 

First Narrle Mlddle NBIT\B Lasl Nama

 

 

 

l, the attorney tor the debtor{s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter ?, 11. 12. or ‘E3 ot title 11, United States Code. and have exptained the relief
available under each chapter for which the person is etigible. ‘l atso certify that | have detivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and. in a case in which § 70?(b)(4)(D) applies, certify that | have no

_ lf you am not represented knowledge after an inquiry that the information in the Scheduies H|ed with the petition is incorrect

. by an attorney, you do not

For your attorney, if you are
represented by one

 

 

 

 

 

 

 

 

need to flie this page. x
Date
Signature ot Attomey for Deblcr MM l DD l YY\’Y
Prinled name
Firm name
Number Street
City State ZlP Cocie
Contact phone Emai| address
Etar number State

 

Official Form 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 7

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 7 of 41

 

 

 

 

Debqorq AdO|fO AUQUStiri CUStOdiO MWD%?/ Case number umwa

Flrsl Namo Middia Narna Last Narne

 

For you if you_are filing this The law allows you, as an individual, to represent yourseif in bankruptcy court, but you
bankruptcy Wl\h°ilt an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legai

consequences, you are strongly urged to hire a quatified attorney.

lt you are represented by _
an attorney' you do not To be successful. you must correctty file and handle your bankruptcy case. The rules are very

need to file this page_ technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not tile a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court. case trustee, U.S. trusteel bankruptcy administrator, or audit
finn if your case is selected for audit. lf that happens, you could lose your right to fite another
case, or you may lose protections, including the benefit ot the automatic stay_

You must list all your property and debts in the schedules that you are required to tile with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your scheduies. ii you do not list a debt, the debt may not be discharged lf you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, taisifying records, or iying. lndividual bankruptcy
cases are randomty audited to determine if debtors have been accurate, truthfut, and complete
Bankruptcy fraud ls a serious crime; you could be fined and imprisonedl

 

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorneyl The court will not treat you differentty because you are filing for yourself. To be
successful, you must be famitiar with the United States Bankruptcy Code, the Federal Ftutes of
Bankruptcy Procedure, and the local rules of the court in which your case is fited. You must also
be familiar with any state exemption laws that apply.

 

Are you aware that fiiing for bankruptcy ls a serious action with tong-term financial and legal
consequences?

m No
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or inoomplete, you coutd be fined or imprisoned?

g No
n Yes

Did you pay or agree to pay someone who is not an attorney to help you titl out your bankruptcy forms?
No
m Yos. Narne ot Person ,

Attach Bankrupl‘cy Petitr'on Preparer’s Notice, Declaratr'on, and Signature (Ofticlal Forrn 119).

By signing herel l acknowledge that l understand the risks involved in filing without an attorney. |
have read and understood this notice, and l am aware that filing a bankruptcy case without an
attorney ma cause rn to lose my rights or property if l do not properly handle the case,

 

 

X X
SignatuLn;. i)f Debt|pr t [ Signature of Debtor 2
Date |\21 f d Zé 21 << Date

MMIDD fYYYY MMI' DDIYYYY
id . _,j
Contacl phone (415} M“ €R`“§‘ § "“ é/§-‘::’G€ fw Contact phone

Cell phone Cell phone

 

Emai] address CUStOdiOadO|fO@yahOO.Com Emg§] address

 

 
 

Oft"lclal Forrn 101 Vo|untary Petition for individuals Fi|ing for Bankruptcy page 8

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 8 of 41

Fill in this information to identify your case and this filing:

mme Adolfo Augustln Custodio \'¥&QN M\ND£L

Fimi Namo Mlddlo Nama Last Nomo

 

Deblor 2

 

4(Spcuse, if iiiing) First Namo Mlddta Nama Lasi Namo

Unlted Statas Bankruptcy Court for the: Northern District of Caiitornia

Case number

 

El check if this is an
amended filing

 

 

Official Form 106A/B
Schedule AIB: Property ms

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equaiiy
responsible for suppty|ng correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

Descriha E_ach R`osiden_`ce,' Buil_dihg, _igand, or Oi:her Reai Esfa'i:e You Own or Have an interest in

 

1. Do you own or have any legal or equitable interest-in any residence, building, |and, or similar property? §

Ei No. soto san 2.
m Yes. Where is the property?

 

What is the property? Check ali that app'y` Do not deduct Secured claims or exemptions F’ut
m Single-farnily home the amount of any secured claims on Schedule D:

 

 

 

 

 

1,1_ t _ ‘ _ l cl Duplex or multi_unu building C.rsditors Who Have Ciarms Secured by Properfy. d

Street address if available, or other description _ _ _

n C°"d°m'""-'"" m C°°Perat“'e Current value of the Current value of the §

E] Manufactured or mobite home entire property? portion you own? _

m t_and $ $ §

D investment property
, C S m C d [] T,~mesha,-e Describe the nature of your ownership
: ltv late 3 0 3 interes such as fee sim le t a c b

§ :_;l:] Othor t( P ,Enny y

 

the entireties, or a life estate), if known.
Who has an interest in the properiy? Check one.

 

§ n Dobtor 1 only
t

Co;mty l:l DebtorZonly a 1 . _ _
iii Debtor t and Debtor 2 onty (che°_k ': ;r;:iso:" ;:°mm““'ty property ,
see ins r s 1

 

§

i;i At least one of the debtors and another

- Oiher information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here:

what is the property? Che°k a" met appw' Do not deduct secured claims or exemptions Put

cl Single-family horne the amount of any secured claims on Schedule D:

 

 

 

 

§ -
t 1,2_ ' _ _ n Dap§ex or mum_unit bundan Crednors Who Have Cialms Secureo‘ by Propsr!y. ;
§ Street address, if available, or other description _ _ _ , .- = -\ » » 7 - - - -. .` = ¢. l .» . -. ......... ,_
n C°“d°‘“m"-'m or °°°P‘Hat“'e Current value of the Current value of the
ii m Manufactured or mobile home entire |Jl'°pel'iy? portion you own?
§ g Land 5 3
§ n investment property
. Describe the nature of your ownership

Cif!l Slale ZlP COC|B m T'meshare interest (such as fee simple, tenancy by §

m ether the entireties, or a life estate), if known.

 

Who has an interest in the property? Check one, §
n Debtor ‘l only 4
n Debtor 2 only

m Debtor‘l and Debtor 2 onty n Check ifthls is community property
a At teast one of the debtors and another (S€e iHStFuCliOriS)

 

County

Other information you wish to add about this item, such as local
property identification number: §

' 'l _ S d i NB:P ‘i
°*“°‘a‘ °éi§e{i“i'B-soo¢w DOC# 1 Fi|eci§`eoi?ls/lé°p°'f-_’nrered: 01/15/19 10:04:20 Page 9 o§iazlel

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnciude any vehicles

Adolfo Augustin Custodio H’f/P~l\) P<l\)\b&,'?/

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Case number (rrrmcwnl
Firsl Narne Middie Name Las.t Namo
What is the P"°perty? Che°k aii that aPP|V- Do not deduct secured claims or exemptionsl Put
- _ - the amount of any secured claims on Scheduie D.' §
1-3. n Smg|e famlly home Credi!ors Who Have Ciaims Secured by Property.
Sireet address. if availabte, or other description m Dupiex or multi-unit building -- -- - - ~ - - - - - -- -- --- §
m Condominium or cooperative §:t'§:_:ntr:al:: °,; me C“:_'tr|:“nt V::]u§vgrf\;he
0 :
m Manufaciured or mobile home p p y p y §_
E] Land $ 3
|3 investment property
eley mate Z!P Code m Timesham lJescrlbe the nature of_your ownership §
a interest (such as fee slmple, tenancy by §
oiher the entireties, or a life estate), if known. §
Who has an interest in the property? Check one. §
C n Debtori onty
ounty m Debior 2 only f
tr aaron and newa ely Cl check ifthis is community propenv
l;l At least one of the debtors and another (See mstruc“ons) '
Other information you wish to add about this item, such as tocat
property identification number:
2. Add the dollar vatue of the portion you own for all of your entries from Part1, lnctucilng any entries for pages $
you have attached for Part 1. Write that number here. ...................................................................................... 9

Describe Your Vehtcles

 

 

 

 

you own that someone else drives. if you lease a vehicic, also report it on Schedu!e G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

El No
g Yes
3m Make: Acura
Modei: MDX
Year: 2006
190000

Approximate mileage:

Other information:

 

 

 

it you own or have rnore than one, describe here:

3_2_ Niake:
Modei:
Year:
Approximate mileage:

Oiher iniormation:

 

 

 

Oif\ciai Form ‘iGBAIB

Who has an interest in the property? Check one.
n Debtor t only

[] Debtor 2 only

a Debtor ‘l and Debtor 2 only

At teastone of the debtors and another

E] Check ifthis is community property (see
instructions}

Who has an interest in the property? Check one,
m Debtor1 oniy

m Debtor 2 oniy

in Debtori and Debtor 2 oniy

n At least one of the debtors and another

a Checi¢ if this is community property (see
instructions)

Schedute A!B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheu'uie D:

Creditors Who Have Ciaims Secured by Properfy 1

Current value of the Current value of the z
entire property? portion you own?

$ 3,000.00 $

 

1,500.00

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Scheduie D:

Cradr'tors Who Have Ciar'ms Seoured by Fro,ocrty.

Current value of the Current value of the
entire property? portion you own?

page 2

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 10 of 41

Adoilo Augustin Custodio l»\ £,t?-t_~\ W\“>t'/Z/

 

Who has an interest in the property? Check one,

Debtort
FirslNan\e Mlddie Name i_agi blame
3,3, Niai<o:
Mode|: § Debtor 1 only
Debtor 2 onl
Year: y

Approximate mileage:

Oilier information:

 

 

 

 

Niake:
Nlodel:

3.4.

 

Year:
Approximate mileage:

Other information:

 

 

 

m Nc
El Yes

4_1_ Niai<e:
lViodel:
Year:

Other information:

 

 

 

 

 

if you own or have more than one, list here:

 

 

 

 

m Debtor l and Debtor 2 only
cl At least one of the debtors and another

D Check ifthis is community property (see
instructional

Who has an interest in the property? Checl< one.

g Debtor‘i only

a Debtor 2 only

E] Debtor 1 and easier 2 only

n At least one of the debtors and another

Cl check ii this is community propeny (see
instructions)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehiclesl and accessories
Examples: Boats, trailersl motorsl personal watercraft. fishing vesselsl snowmobi|es, motorcycle accessories

Who has an interest in the property? Cneck one.

m Debtor t only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

D At least one of the debtors and another

l:l Check ifthis is community property (ses
instructions)

Case number irwmw)i

Current value of the

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.‘
Credilors Who Have Clai'ms Secured by Pmperty.

Current value of the Current value of th
entire property? portion you own?

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.‘
Credii‘ors Who Have Ciaims Secured by Properly.

§

. .. §
Current value of the §
l

entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Ci'edi‘tors Who Have Clai'ms Seoured by Prapeity.

Current value of the Current value of the

entire property'¢" portion you own?

 

 

 

 

 

4_2, Make; Wh° has an interest |n the iJ\'°Pei'W? ChBCk Une» Do not deduct secured claims or exemptions Put
§ ;;l D bt 1 l the amount of any secured claims on Schedule D:
Modol: a or on y Credr'iors Who Have Cialms Seci.ired by Froperty.
§ Y UDebtorzon|y .. _ .. .._§
§ [: :
63 [;] Debtom and Debtor 2 only Current value of the Current value of the §
; th . f . _ entire property? portion you own? ;
§ 0 er m O¥man°n' m At least one of the debtors and another ’
n Check if this is community property (see $ $ §
instructions)
*‘
5. Add the dottar vaiue of the portion you own for all of your entries from Part 2, including any entries for pages $ 1 l5(][]_(]('_}
you have attached for Part 2. Write that number here ')
Oi’ficla| Form 106Alt3 Schedule AlB: Property page 3

CaSe: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10204220

Page 11 of 41

 

 

mwa Adolfo Augustln Custodlo li"f£G-NW'D%'L/ ease numbe;(r.,kmwm

 

 

First Name Midd|s Narne Last Narne

Describe ¥our Fersonal and Household ltems

z
t
s
=

a

 

Do you own or have any legat or equitable interest in any of the following items?

Current value of the
portion you own?
Do not deduct secured claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or exemptions
6. Househo|d goods and furnishings §
Exampies: Major appliances. furniture, linens, china, kilchenware §
g No § s ....... 4 x
n Yes. Describe ......... § $
r ,
7. Etectronics
Exampl'es: Telovisions and radios; auctio. video, stereo, and digitat equipment computers, printers, scanners'. music §
coltections; etectronic devices inctud§ng celE phones, oameras, media piayers, games §
m No §
g Yes. Doscribe .......... 47" TV, C€,'tl PhOt‘iB, VideO Gal'i'le COnSO|e $ 5()0_00 §
e. collections ofvaiue
Exampias: Anthl.ies and tigurtnes; paintings, prints, or other artwork; books, pictures, or other art objects; §
stamp, coin, or baseball card cotlections; other collections, memorabiiia, collectibles §
No
E;l Yes. Describe.......... $
9. Equipment for sports and hobbies
Examp!es: Sports, photographic exercise, and other bobby equipment btcyctes. pool tables, golf ctubs, skis; canoes
and kayaks; carpentry too|s; musicat instruments
a No
[] Yes. Describe .......... $
to.Ftrearn'ls
Exampies: Pistols, ritles. shotguns. ammunition, and related equipment
No
L_.\ Yes. Describe .......... $ 3
11.Clothes
Exampi‘es: Everyday ctothes, turs, leather coats, designer wear, shoes, accessories
El No
n Yes. Describe .......... C|Othe$ and ShOeS $ 400.00 §
12.Jewetry
§ Examptes: Everydayjewetry, costume jewelry, engagement rings. wedding rings, hetrloom jewelry, watches, gems,
gold, sitver
m N° " 200 00 §
1 g Yes. Describe .......... Gold sham and moss $ ' §
13.Non-farm animats
Exampies: Dogs, cats, birds, horses
a itc
lIl Yes. oescribe .......... s
14.Any other personal and household items you did not atready tist, including any health aids you did not tist
a No m
n Yes. Give specific $.
information .............

z

 

 

15. Add the doltar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. erte that number here

Ofucial Form tOSNB Schedule AIB: Property

_____1,_1£@£9
a t

 

 

 

 

page 4

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 12 of 41

 

 

 

 

mwa Adolfo Augustin Custodio MWU‘BQ/

Case number rif known

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fl`rst Name Middle Name Last Name
m Descrlhe Your Financlal Assets
§ 'E
§ Do you own or have any legal or equitable interest in any of the following? Cuf\'enf Va|\le Of the ;
.-: ' portion you own?
; Do not deduct secured claims §
§ or exemptionsl §
t
16.Cash §
§ Exam_ol‘es: Money you have in your wallet, in your bome, in a safe deposit box, and on hand when you file your petition §
a No f
§ 17. Deposits of money
§ Examples: Checking, savings. or other tinanciat accounts; certificates of deposit; shares in credit unions, brokerage houses,
§ and other similar institutionsl it you have muttiple accounts with the same institution, iist each.
§ m NO §
§ _ m Yes ..................... institution name:
§
§ 1?.1. Cheoking account Chase $ 50.00
§ 17.2. Checl<ing account: $
17.3. Savings account: $
17.4. Savings account $
17.5. Ceititicates of deposit 5
1?.6. Other tinanciat account: 5
11.7. Other tinanciat account: $ §
§ 17.8. Other financial account: $ `
§
§ § 17.9. Other financial account $ §
§ tu.Bonds, mutuat funds, or publicly traded stocks
§ Exampi'es: Bond funds, investment accounts with brokerage t`lrrns, money market accounts
§ m No
. . . §
E._.] Yas institution or issuer name: §
19. Non~pub|icly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
§ No Name cf entity: % of ownership:
‘ m Yes. Give specific O% % 5
information about Oo/
them ......................... ° % $
0
0 A, % 5
Oflioial Form 106A/B Schedule Ale Property page 5

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 13 of 41

Adoifo Augustin Custodio W(g».ili'l\i\')€/L~

First Narna Middle Na¢ne Laai Nama

Debtor t Case number ¢rrknawni

l 20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotfabfe instruments include personal checks. cashiers' checks, promissory notes, and money orders.
Non-negofr'able instruments are those you cannot transfer to someone by signing or delivering them.

ENO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13 Yes. Give specihc issuer name!
information about
§ them $
$
$
§
21. Retirement or pension accounts
Examples: interests in lRA, ERISA, Keogh, 401(k). 403(b), thrift savings accounts, or other pension or profit-sharing plans
13 No
m Yes. List each
account separateiy. Type of account institution name:
401(k) or similar pian: F'de||ty $ 132.00
§ Pension ptan: $
z iRA: $
Retirement account $
§ 7 Keogh: $
§ Addiiiona| account $
Addiiionat account $
22.Security deposits and prepayments
Vour share of afl unused deposits you have made so that you may continue service or use from a company
Exampies: Agreements with |and|ords, prepaid ront, public utilities (eioctric. gas, water), teiecomrnunications
companies, or others
a No
m Ves institution name or individua|:
E|eciric: $
Gas: $
Heating oi|: $
Securily deposit on rental unit $
Prepaici rents $
Telephone: $
Water: $
Renied turniture: $
§ Other'. $
23.Annuities (A contract for a periodic payment of money to you, either for lite or for a number of years}
t
§ m No
m Yes issuer name and description:
$
s
as
Ofnciai Form 106AIB Schedule NB: Property page 6

CaSe: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10204220

Page 14 of 41

 

 

 

 

neme Adoifo Augustin custodia HMLNW~JD‘»‘Z/

Firsl Nama Middle Name Lasl Name

Case number naming

 

§ 24. interests in an education lRA, in an account in a qualified ABL.E program, or under a qualified state tuition program
f 26 U.S.C. §§ 530(b)(1), 529A(t)). and 529{b)(1).

§ a No

a Ves

institution name and description Separate|y tile the records of any intorests.“fi U.S.C. § 521(0):

 

 

 

25.Trusts, equitable or future interests in property (otner than anything listed in line 1), and rights or powers
` exercisabte for your benefit

ENo

Cl Yes. Give specific
information about them.... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intelfectual property
Examples: lnternet domain names, websites. proceeds from royalties and licensing agreements
No

a Yes. Give speciHc
information about them.... $

 

 

27. L.icenses, franchises, and other general intangibles
Exampies: Building permits, exclusive iioenses, cooperative association hoidings, liquor licenses. professional licenses

 

 

 

 

 

a No ¥_M
n Yes. Give specific
information about them.... $
l `Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

28.Tax refunds owed to you
g No §

n Yes. Give specific information
about them. inciuding whether
you already filed the returns State:
and the tax years. .......................

 

 

Federai:

Locai:

 

 

 

29. Fami|y support
Examp!es.‘ Past due or lump sum alimonyl spousal support child support, maintenancel divorce settlement property settlement

 

 

 

 

 

 

 

 

 

 

No
m Yes. Give specific information............. §
t Ailrnony: $
Maintenance: $
§ Support: $
§ Divorce settlement $
§ Property seltiement: $
30. Other amounts someone owes you
` Exampies: Unpaid wages, disability insurance payments, disability benet“rts, sick pay, vacation pay, workers compensation
;; Sociai Secority beneiifs; unpaid loans you made to someone eise
3 No
§ E:l ¥es. Give specinc information.............. s
Officiai Form ‘EGBAIB Schedule AIB: Property page 7

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 15 of 41

 

memory Ado|fo AUQUStin CUStOdiO "\‘ W~W %Z/ Case number (irkngwn]

First Na:ne Middle Narne tastName

 

 

31. interests in insurance policies
Exampies: Healthl disabitity, or life insurance; health savings account (HSA); credit. homeowners or renter‘s insurance

ENo

n YES- Nam€ me illiSl-\ranc§ C¢?mpany Company name; Bene§ciary: Surrendsr or re!und value:
of each policy and list ats value.

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the benenciary of a living trust. expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

§ table

C] Yes. Give specific intormation..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Exarnpies: iitccidentsl employment disputes, insurance claims, or rights to sue

g No
cl Yes. Describe each claim.

 

 

 

 

34.0ther contingent and unliquidated claims cf every nature, including counterclaims of the debtor and rights
to set off claims

ENO

n Yes. Describe each claim.

 

 

 

35.Any financial assets you did not already list

ENo §

§ §..._...l Yes. Give specific intormation............ $

 

 

 

 

§ 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

5
§ for Part 4. Write that number here ') $ 182'00
§

 

 

 

 

m Descrihe Any Buslness-Related Property You Own or Have an lnterest ln. List any real estate in Part 'l.

37.Do you own or have any legai or equitable interest in any business-related property?
9 No. co lo Part s.
{] Yes. Go to line 38.

Current value ofthe
portion you own?

Do not deduct secured claims §

 

or exemptions

§

38.Accounts receivable or commissions you already earned §
ia No §

t

l;l Yes. Desctibe .......

$ §

 

 

 

39. Office equipment, furnishings, and supplies
Exempies.' Elusiness-reiated compulers, soitware, modems, printers, copiers. fax machines rugs, teiephones. desks, cnairs, electronic devices

g No
n Yes, Describe ....... 5

 

 

 

Otilctai Form iOBA/B _ Schedule AIB: Property page 8
Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 16 of 41

 

named Adolfo Augustln Custodio i-i'i»F-N WD£'& case number umwa

Firsl Name Mlddia Name Lasl Name

 

 

40.Machinery, fixtures, equipment, suppiies you use in business, and toois of your trade

g No
m Yes. Describer...... $ ;

 

 

4t.lnventory
a No
m Yes. Describe....... $

 

 

 

 

42. Interests in partnerships or joint ventures

lHNo

l;} `{es. Descrlbe ....... Name of eni-nw % of ownership:

% $
%
% $

 

69

43.Customer lists, mailing iists, or other compilations
m No
m Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A)}?
m No
ij Yes. Describe` .......

 

 

 

 

44.Any business-related property you did not already list
No

§;} Yes. Give specific
information .........

 

 

 

 

31¢0€9€~&1‘=969

 

 

45. Add the dollar value of ali of your entries from Part 5, including any entries for pages you have attached $ O_()O
for Part 5. Write that number here 9 _"”"”""""""““"“

 

 

 

Descrlhe Any Farm- and Commerclal Fishing-Rolated Propel'ty You own or Have an interest ln.
lf you own or have an interest in farmiand, list it in Part1.

 

46,Do you own or have any iegai or equitable interest in any farm- or commercial fishing-related property?
g No. Go to Part 7.
U Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims ;
or exemptions '

47. Farm animals

Exampies: Livestocl<, poultry, farm-raised fish

No
l:l Yes

 

 

 

 

Oi“iiclal Form 106A/B Schedule AIB: property page 9
Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 17 of 41

 

52. Add the dollar value of aii of your entries from Part 6, including any entries for pages you have attached $

..\!.

mgwa Adoifo Augustin Custodlo HCQNA"¢DE?/

First Name Mlc‘die Narne Last Narl\a

 

48. Crops-~either growing or harvested

-No

Case number irrnown)

 

i:.\ Yes. Give specific
informationl

 

49. Farm and fishing equipment, impiements, machinery, fixtures, and tools of trade

-No

 

a Yes

 

 

 

50.Farm and fishing supplies, chemicals, and feed

ENO

 

m Yes ..........................

 

 

51.Any farm~ and commercial fishing»related property you did not already list

mNo

 

m Yes. Give specific
iniormation.............

 

 

for Part 6. Write that number here

   

y .

x

m Describe All Property \'ou Own or Have an interest in 'l"hat You Did Not List Ahove

1

l
i
z
i
f

§

 

 

 

 

53. Do you have other property of any kind you did not already list?
Exampies: Season tickets. country ciub membership '

 

No
m Yes. Give specific
information

 

 

54.Add the dollar value of ali of your entries from Part 7. Write that number here

List the Tota|s of Each Part of this Form

s

i

57. Part 3: Totai personal and household items, line 15 $ 1’100'00
58. Part 4: Total financial assets, fine 36 $ 132'00
ss.l=art 5: Total business-resales propeny, line 45 $

§ EO. Part 6: Total farm- and fishing-related property, fine 52 $

61. Part 7: Total other property not listed, line 54 + $

§ 62.`Totai personal property. Add lines 56 through 61. .................... 5 1 '732'00

63-T¢>fal Of ali property on schedule Ale. Add sine 55 + line 62 .................................................
Off`lciai Form iOBA/B Schedule AIB: Property

 

 

 

 

 

 

 

 

55. Part 1: Totai real estate, line 2

$ 1,500.00

56. Part 2: Total vehicles, line 5

 

 

 

 

Case:19-30047 Doc#1 Filed: 01/15/19 Entered:

...-) $_____°;9_9_

Copy personal property total -) + 5 1332-00

 

......................................... $ 1332-00

 

 

 

pgae'i(t

01/15/19 102 042 20 Page 18 Of 41

 

__ Fil_l_ re __i___hie_ intimation iq " entlfy¢>"

Debtm Adoifo Augustin Custodio i~iernandez

Firsl Name Middie Name Last Name

 

Debtor 2
(S|;>OUSS. ii liling] Flrst Narrle Middle Name Last Name

 

United States Bankruplcy Courl for lhe: Northern District of Caiifornia

ease number Chel:k if this is:

(|fknown)
El An amended filing
m A supplement showing postpetition chapter 13
income as of the following date:

Olclci`ClEil FOi'iTl 106| m
Schedule l: Your income mrs

Be as complete and accurate as possib|e. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct lnforrnation. if you are married and not filing jointiy, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known}. Answer every question.

 

 

 

 

Describe Emp|oyment

 

 

 

§1. Fii| in your employment - . - __
information Debtor1 j Debtor 2 or non-flilng spouse

 

ii you have more than one job,
attach a separate page with
information aboutaddmona| Empioymentstatus Cl Empioyed El Empioyed

employersl g Notempioyed m Not employed
include part-iirne, seasona|, or

self-employed work.
Occupation

 

Occupation may include student
or homemaker, if it appliesl

Empioyer’s name

 

Empioyer’s address

 

Number Street Number Street

 

 

 

City State Z|‘:=' Code Ciiy State ZlP Code

How long employed there?

Part __2: Give Detaiis A|:lout Monthly income

 

 

 

Estirnate monthly income as of the date you file this form. lt you have nothing to report for any |ine. write $0 in the space. include your non-filing
spouse unless you are separated

if you or your non-filing spouse have more than one empioyer. combine the information for ali empioyers for that person on the lines
beiow. if you need more space, attach a separate sheet to this form.

For Debtor'i For Debtor 2 or
non-filing spouse

 

_ 2. List monthly gross wages, saiary, and commissions (before ali payroii

 

deductions). if not paid monthiy. calculate what the monthly wage would be. 2. $ O_Og $
_ 3. Estirnate and list monthly overtime pay. 3, +$ 0-00 + $
4. Caicu|ate gross income. Add line 2 + line 3. 4. $ O-OO $

 

 

 

 

 

CaSEe: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 19 of 5343%91

thoiai Forrn 106 Schedule |: Your income

 

 

memory Adolfo Augustin Custodlo l-iernandez ease number Wmn,

 

 

 

First Narne lilidoie Name LaslNarne
For Debtor 1 For Debtor 2 or
m .t.._r ssn;diws§eesaem
Copy line 4 here ............................................................................................... '} 4. $W__M $

§5. L.ist all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, iViedicare, and Social Security deductions 5a. $ 0.00 $
5b. iviandatory contributions for retirement plans 5b. $ 0.00 $
Sc. Vo|untary contributions for retirement plans 50. $ 0.00 $
5d. Required repayments of retirement fund loans Sd. $ 0-00 $
5e. insurance 53_ $ 0.00 $
5f. Domestic support obiigations Sf_ $ U.OO $
5g. Union dues 59. $ 0‘00 $
5h. Otherdeductions. Spec§fy: 5h. +$ 0.00 + $
e. Add the peyreii deductionsl Add lines se + 5a + se + 5a + se +5f + sg + 5a s. 3 O.GO 3
7. Caicuiate total monthly take-home pay. Subtract line 6 from line 4. 7. 3 O-GO $
Bl List all other income regularly received:
n Ba. Net income from rental property and from operating a business,
profession, or farm
Aitach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0 00 $
monthly net income. Ba. “__`
Bb. interest and dividends Bb_ $ U.OO $
Sc. Famiiy support payments that you, a non~fiting spouse, or a dependent
regularly receive
include alimony. spousal support, child support, maintenance divorce $ 0 00 $
settlement and property settlement Bc. ---_'
Bd. Unempioyment compensation Bd. $ G-OO $
8e. Sociai Security BB¢ $ G.OO $
8[. Other government assistance that you regularly receive
include cash assistance and the value iii known) of any non~cash assistance
that you receive, such as food stamps (benefits under the Supp|ementai
Nutrition Assistance Program) or housing subsidies
Specify: 8f. $M $
89. Pension or retirement income 89 $ 0.00 $
Bh. Other monthly income. Speciiy: Bh. + $ 0.00 + $
c. Add all other income Add lines se + ab + se + ed + se + er +ag + ah. 9. $ 0.00 s
§10.Caloulate monthly income. Add line 7 + line 9. ll $ 0.00 + $ = $ 0'00
- Add the entries ln line 10 for Debtor t and Debtor 2 or non-filing spouse tO. -_ _--
11l State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your househotd, your dependents, your roommates, and other
friends or reiatives.
Do not include any amounts already included in lines 2~10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11_ + $ 0.00
;12. Add the amount in the last column of iine 10 to the amount in line il. The result is the combined monthly income. 0 00
‘ Write that amount on the Surnmary of YourAsseis and liabilities and Cen‘ain Siail'slr'cai informationl if il applies 12. $W_m._'_
Comblnect

13. Do you expect an increase or decrease within the year after you tile this form?

m No.

 

 

 

 

 

monthly income

 

53 Yes_ Exp|aim l hope to start working soon.

 

 

CaSe2 19-30047 DOC# 1 Filed2 9¢1§€1§§|£1!'9¥0\1§0'[€|’€(12 01/15/19 10204220 Pa

Official Form lOBl ncome

ge 20 of F]A§‘thez

 

 

 

 

_`i-'ili in this iataihi=§ii_`if`qn §o i__

g m 1 Adoiio Augustin Custodio Hernandez . . . _
e cr Firsiriame uncle name Lasiname Ci'i€Ck if iiilS lS.

Debtor 2 ' '
(Spouss.iiil|ing) Firsinams Miilrile blame Lasinama E] An amended mmg

 

 

Uniled Siaies Bani<ruptcy Court for ine: Northern District of California

%?::o;:Tber MM f DDJ' YYYY

 

 

 

Oifioial Form 106J
Schedule J: Your Expenses

 

a A supplement showing postpetition chapter 13
expenses as ot the following date.'

12!15

 

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number

(if known). Answer every question.

Describe Your Househoid

 

 

1. ls this a joint case?

g No. Go to line 2.
i:i Yes. Does Debtor 2 live in a separate household?

i;i No
L_.i Yes. Debtor 2 must file Ofiicial Form 106.l-2, Expenses for Separate Househoid of Debtor 2.

 

 

 

 

 

 

 

 

 

 

2. Do you have dependents? C| NO
Dependent's relationship to Dependent's Does dependent live
DO not list Debtor 1 and M Yes. Fiti out this information for Debtori °' Debi°r 2 399 Wilii you?
Debtor 2. each dependent .......................... n
Do not stale the dependenis’ DEJUgi'iiet‘ 7 [H NO
names. Yes
Dauohter 4 n N°
w Yes
L_.] No
n Yes
Ci No
m Yes
i;] No
m Yes
3. Do your expenses include g NO

expenses of people other than n
____y_@urself snd_y?_ur__Fispsn_d_s"ts? __ __Y?°"$__ _ _ __ _

m Estimate Your Ongoing Monthly Exper\ses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement ln a Chapter13 case to report
expenses as of a date after the bankruptcy is filed. ifthis is a supplemental Schedule J, check the box at the top ofthe form and till in the

applicable date.

include expenses paid for with non-cash government assistance if you know the vaiue of

 

 

such assistance and have included it on Schedule i: Your income (Officia| Form 106|.) Your GXPGHSES

4. The rental or horne ownership expenses for your residence. include first mortgage payments and m;M 1 800 00
any rent for the ground or lot. 4, ' '
if not included in line 4:
ita Real estate taxes 43' $ U.OO
4b. Properly, homeowner's, or renter's insurance 4b. $ O.OO
4c. Home maintenance repair, and upkeep expenses 4c. $ 0.00
4d. i-lorneowner‘s association or condominium dues 4d. $ O-OO

OmC;a| Form Q@JS€Z 19-30047 DOC# l Fi|§g;e§i,]JJB/JLQEX,J§MFGGZ 01/15/19 10204220 Page 21 Oijl,§w

 

 

 

 

 

Debtor1 ACEOlfO AUQUSEll’! CUS{Ole Hema¥'id€}?_ Case number (rrknawn)

 

 

 

 

 

 

 

 

FirslNarns Middie Narne LaslName
Your expenses
5. Additionai mortgage payments for your residence, such as home equity anns 5. $---_-"Q~'Q~Q~'
6. Uti|ities:
Sa. E':`.|ectricity. heat. natural gas 6a $ 100.00
6b. Water, sewer, garbage collection Bb. $ 100-00
Gc. Teiephone, cell phone. lniernet. satellite, and cable services Sc. $ 300.00
6d. Other. Specify: Sd. $
7. Fooci and housekeeping supplies ?. $ 500-00
B. Chiidcare and children’s education costs 3, $ 0.00
9. C|othing, |aundry, and dry cleaning 9. $ 40-00
10. Personai care products and services 10. $ 40.{}0
111 Medicai and dentat expenses 11. $ 0.00
12. Transp'ortation. include gas. maintenancel bus or train fare. $ 560_00
Do not include car payments. 32.
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 50-00
14, Charitable contributions and religious donations 14. $ 000
15. insurance
Do not include insurance deducted from your pay or inctuded in lines 4 or 20.
15a Life insurance 153' § 0.00
isb. Hea|th insurance 16a. $ 0-00
15c. Vehicie insurance 15¢, $ U.OO
15d. Other insurancel Specity: l 15d. $ 0'00
16. Taxes. Do not include taxes deducted from your pay or included in fines 4 or 20.
Specity: 16' $_______U
17. installment or lease payments:
17a. Car payments for Vehic|e ‘i 173_ $ 0.00
1?1). Car payments for \fehicle 2 17b. $ 0-00
1?0. Other. Specify: 17¢. $ 0-00
t?ct. Other. Specify: t?d. $ 0'00
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule !, Your Income {Officiai Form 106|). 18. $ 116_0[]
19. Other payments you make to support others who do not live with you.
Specify: 19, $
20. Other reai property expenses not included in lines 4 or 5 ot this form or on Schedule I: Your Income.
20a Mortgages on other property 20a $ 0'00
20b. Reel estate taxes 20b, $ 0.0U
20c. Property, homeowner’s, or renter`s insurance 20c. $ O-OO
20d. i\/iaintenance. repair, and upkeep expenses 20d. $ 0-00
20e. l-iomeowner's association or condominium dues 20e. $ G-OO

Omcia| Form@@@§e: 19-30047 DOC# l Fi|@gje@léh§{l& EX,§|;LIM€CJZ 01/15/19 10204:20 Pag€ 22 Of A@e 2

 

Debtor 1 Adolgo Augustin CUStOdiO Hernandez Case number U'rknm.m)

 

 

Firsl Name Middle Name Lasl Nama

21. Other.Specify: 21. +$

 

22. Ca|culate your monthly expenses

22a Add lines 4 through 21. 22a $ 3,680.00
22c. Copy line 22 (monthly expenses for Debtor 2), if any. from Ori”scia| Form iOBJ-2 22b. $ 0.00
22c. Add line 22a and 22b‘ `t'he result is your monthly expenses 22c. $ 3,680.00

 

 

 

23. Ca|cu|ate your monthly net lncome.

 

O.GO
23a, Copy line 12 (your combined monthly income) from Schedule l. 23a $~_-_-----
23b. Copy your monthly expenses from line 220 above. 23b. _$ 3,680.00
230. Subtract your monthly expenses from your monthly income. $ _3'680_00

The result ls your monthly net income 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For examplel do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No.

l;l Yes. Explain here:

 

OnicialFormGIES€Z 19-30047 DOC# l Fi|§£lé&ib/J.-S'/J.$Exp§l§£@l’€d! 01/15/19 10204:20 Page 23 Olpétjss

 

Fi|l in this information to identify your case:

penrod Adolfo Augustin Custodio l?“=”‘i§;§,t\i ri=’l~$"i".>§;:: "Z;»»-

F|rsl Name Mlddle Nsme Lasl Name

Debtor 2
(Spouse, if flllng) Firsl crane Mldole Nama meantime

 

United Statee Banl<ruptcy Court for the: Northern District of Ca|ifornia

Case number
(if known)

 

 

ill check ifthis is an

 

amended filing

Otticiai Form 106Dec
Declaration About an lndividual Debtor’s Schedules we

lt two married people are filing together, both are equally responsible for supplying correct information

 

‘{ou must file this form whenever you file bankruptcy schedules or amended schedules Maklng a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years. or both. 18 U.S.C. §§ 152, 1341, 1519, and 35'[1.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

UNo

L_.l Yes. Nerne of person .Attach Bankruptcy Petltion Prepaml‘s Notice, Declarallon, and
Signature (Ofticial Form 119}.

Under penalty of perjury, l declare that l have read the summary and schedules filed with this dectaration and
that they are true and correct.

x ll/M\?` '><

Signaturo of\§!eh§or ‘l \,

Signature of Debtor 2

Date :Z’ ira Ml § Date

MMI DD r' YYYY MM! DD¢l YYY\’

 

0fticiai Form 106Dec Declaration About an individual Debtor's Schedules

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 24 of 41

 

 

mrme Adolfo Augustin Custodio i-iernandez

First Name Middle Name Lasl Name

 

Debtor 2

 

(Spouse, il filing) Flrstt~tamu media Nama tastuarna
Uniled Stales Elani<ruplcy Court ior the: NOrlhern District Of Ca|ifornia

Case number

m known L_..] Check it this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for lndividuals Fi|ing for Bankruptcy ott/16

Be as complete and accurate as possible |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Detaits About Your lVlarital Status and Where Vou Lived Before

 

 

1. What is your current marital status?

m tVlarried
E.l Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

UNo

g ¥es. List all of the places you lived in the last 3 years. 00 not include Where you iive now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 'l Debtor 2: Dates Debtor 2
lived there lived there
m Same as Debtor1 m Same as Debtor1
507 Potrero Street mm 01/01/2017 pmm
N b Sl t N b St t
U|'l'l @i' lee TO 03/16/2018 L|l`|'l 8|' fee TO
San Francisco CA 94110
City State ZlP Code City State ZlP Code
m Same as Debtor 1 m Same as Debtor’l
91 E. l'll|iSCl&le Bivd. From 1201/2015 me
Number Street Number Street
To O'll'Ol/§le'/ To
San l\/lateo CA 94403
City State ZlP Code City Slate ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Ariz;ona. Californla, ldaho. Louisiana. Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

El No
g Yes. Mal<e sure you till out Schedule H: Your Codebtors {Offlcial Form 106H).

 

Exp|ain the Sources of Your income

 

Officiat Form 107 Staternent of_Financial Aftairs for individuals Fi|ing for Bankruptcy page 1
Case: 19-30047 DOC# 1 Fl|ed: 01/15/19 Entered: 01/15/19 10:04:20 Page 25 of 41

 

Debtor 1

Ado|fo Augustin Custodio Hernandez

 

Firsl Namo Nliddls Narne

LRS|. NH[T\B

Case number (rrhnnwn)

 

4. Did you have any income from employment or from operating a business during this year ortho two previous calendar years?
F`ll! in the ioiat amount of income you received from all jobs and a|| businesses including part-time activities
if you are filing a joint case and you have income that you receive together. list it only once under Debtor 1.

iglt\lo

tI] Yes. nn in me details

Sources of income
Check atl that apply.

Gross income
(betore deductions and

 

Sources of income
Check all that apply.

 

 

Gross income
{betore deductions and

exclusions) exetusions)
From January 1 of current year until m \l;\;age:' cci’_mmissi°"$' $ m §VBQGS' °‘:_mm'“i°"$’ $
the date you flied for bankruptcy: mls s' ms nnuses' 'ps
n Operating a business n Operaiing a business
For last calendar year; m WGQES. CO_mmiSSiOnS. m Wages. commissionsl
bonuses. tips $ bonuses, tips $
(January 1 10 Decemb@i' 311 m Operaling a business m Operating a business
Y‘rYY
For the calendar year before than Ei Wages, commissionsl Cl Wages. commissionsl
bonuses, tips $ bonuses, tips $

(January 1 to Decembetr 31,

i a Operat§nga business
YYYY

i:i Operaling a business

5. Did you receive any other income during this year or the two previous calendar years?
lnctude income regardless of whether that income is taxable Examp§es of other income are a§imony; child support SOCia| SeCUrity.
unemployment and other pubiic benefit payments; pensions; renlat income; inierest; dividends; money col]ected from lawsuits; royalties; and
gambling and lottery winnings. liyou are filing a joint case and you have income that you received together. list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

l:l No
132 Yes. Fiis m the details

 

Sources of income
Describe below.

Gross income from
each source

{before deductions end

Sources of income
Describe below.

Gross lncome from
each source

(before deductions and

 

 

 

 

 

 

exciusions) exclusions)
From January1 of current year until LLMMQDLM $_.___9_'9@..8.'_0_9_
the date you filed for bankruptcy: $
$

For last caiendar year:
(January1 to December 3t. )

YYYY
For the calendar year before that: $
(January 1 to December 3‘§, )

vvvv

$
Ofticial Form 107 Statement of Financia| Affairs for lndividuats Flting for Bankruptcy page 2

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 26 of 41

 

mewa Adolfo Augustln Custodio l-iernandez ease number U,,¢,,ow,,,

Flrsi Namo Middle Nama Lasl Name

 

m List Certain Payments You Nlade Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2's debts primarlty consumer debts?
m No. Neither Debtori nor Debtor 2 has primariiy consumer debts. Consumer debts are defined in tt U.S.C, § 101(8) as
“incurred by an individual primarin for a personal. tamiiy. or household purpose."
During the 90 days before you tiied tor bankruptcy did you pay any creditor a totai of $6.425* or more?

El No. eo 10 line 7.

[;l Yes. List below each creditor to Whom you paid a total of $6.425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obtigations. such as
child support and alimony. A|so, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 410'|/19 and every 3 years alter that for cases filed on or after the date of adjustment

m Yes. Debtor‘l or Debtor 2 or both have primarily consumer debts.
During the 90 days before you tiied for bankruptcy, did you pay any creditor a total of $600 or more?

g No. Go to line 7.

m Yes. List below each Creditor to Whom you paid a tolat of $6{}0 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligationsl such as child support and
alimony. A|so, do not include payments to an attorney for this bankruptcy case,

 

 

bates of Total amount paid Amour\t you stitt owe Was this payment for...
payment
. $ $ m Mortgage
Credi\or`s Name
l;l Car
Number Street [:.l Credit Card

m Loan repayment z

 

l;l Supp|iers or vendors

 

 

 

city state zlP code m Olher
$ $ m |‘v‘lortgage
Credilor‘s Name
m Car _
m Credit card

 

Number Streel - §
m Loan repayment

 

 

l:l Suppllers or vendors

 

 

 

 

City Slale ZlP Code n Olher
$ $ l;l Morlgage
Credilor's Nams
n Car
n Credit card

Number Streel
m Loan repayment

 

Cl Supptiers or vendors
l;l Other

 

City Slale ZlP Code

Officiai Form 107 Statement of Ftnancial Aftalrs for individuals Filing for Bankruptcy page 3
Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 27 of 41

 

Deblm Adoito Augustin Custodio Heznandez

Case number urimnwn)
First Name Middie Name Last Nan\c

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in controi. or owner of 20% or more of their voting securities; and any managing

agent. including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. lnctude payments for domestic support obligationsl
such as child support and aiimony.

ElNo

m Yes. List all payments to an insider.

 

 

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
S $
lnsider's Name
Number Sireei
City Siaie ZlP Code
$ $

 

|nsider's Name

 

Number Sireel

 

 

City Slate ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account ot a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

lElNo

m \’es. List atl payments that benefited an insider.

 

 

 

 

 

 

 

 

 

 

 

Dates of Total amount Amount you stiii Reason for this payment

paym°'“ paid °We include esdiie_r`.§nams .... .
lnsa`der’s Name $ $
Number Sireet
City Slate ZlP Code

$ $
insider's Nama
Number Streei
city stale ziP code
Ofnciai Form 107 Statement of Financia| Affairs for individuals Fiiing for Bankruptcy page 4

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 28 of 41

 

Debtor t

Ado|io Augustin Custodio i-iernandez

Case number (:rknawni

 

 

Firsi Narne

Middle Name

Last Name

identify l..ega| Actions, Repossessions, and Foreciosures

 

e. Within ‘i year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List ali such matters, including personal injury cases, small claims actions, divorces. collection soits, paternity actionS. support Or OuStOdy modific&liOHS.

and contract disputes

m No
iEi Yes. Fi:i in the details

Case title

Totah v. Custodio

Nature of the case

 

Case number

Case title

FLD-16-396434

 

Case number

;chiid slipped and cus'to'tiy"' `

Court or agency Status ofthe case

`Superior Court of Ca Unified Fami|y

 

 

 

 

 

Court Name a Pending
. m On appeat
400 i\/chiitster Street
Number Street ll Conc|uded
San Francisco CA 94102
Ciiy Slale ZlP Code
Court Name g Pending
C] On appeal
Number Street m Conctuded
ZlP Code

 

City State

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check alt that appty and iili in the details below.

l;l No. Gotoiine‘it.

la Yes. FE|| in the information beiow.

Gl\/i Financia|

 

Crediior's Name

PO BOX 181145

 

 

 

 

 

 

Number Streot

ARLENGTON TX 76096
City Siaie ZlP Code
Creditor's Name

Number Slreel

Cily Slale ZtP Code

 

Official Form 107
Case: 19-30047

Sfatement of Financiai Affairs for individuals Fi|ing for Bankruptcy

DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10204220

Descrii)e the property

Date Vaiue of the property

`éc§`r` lessen 'Alil`r`n`a § ca`é"wé.é,§iétén in " ` "

Oct. 2017 - | had no insurance

 

§10/01/2018 $ 15,000.00

Explain what happened

iH
Ei
Cl

3 .

Describe the property

Property was repossessed
Property was foreclosed
Property was garnished

Propetty was attached seized, or ievied.

Date Vaiue of the propert)

Expiain what happened

[J[J|:ltj

Property was repossessed

Property Was foreclosed

Property was gamished.

Property was attachedl setzed. or levied.

page 5
Page 29 of 41

 

Debtom Adoifo Augustin Custodio Hernandez ease number (,-lk,,aw,,,

FirslName Miridie Name Lasl Name

 

 

11. Within 90 days before you filed for bankruptcy, did any creditcr, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

UNO

E| Yes. sill in lee details

Descrii)e the action the creditor took Date action Amount

 

 

 

 

 

was taken
Crediior's Narne §
is
Number Streei §
§
Cilv SthE ZlP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you fited for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another officia|?

g No
l;l Yes

 

List Certain Gifts and Contributions

 

 

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

w No
l:] Yes. Fiii in the details for each gift.

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
§ $
Person to Whorn You Gave the Gift §
s
Number Streei
city slate zii= cain §
Person's relationship to you :
Gifts with a total vaiue of more than 5600 Desi:rlbe the gifts Dates you gave Vaiue
P°tp°“"°“ . . ... .l .. l l , l ,. ,, theelfts
t
` §
§
§ $
Person io Whom You Gavo the Gtti §
l
§
` $
Number Sireet
City Siate ZlP Code
Person's relationship to you §
__i
Ofnciai Form 107 Statement of Financiai Affairs for individuals Fi|ing for Bankruptcy page 6

 

Case: 19-30047 Doc# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 30 of 41

Debiom Adolio Augustin Custodio i~iernandez ease numbe,{,~,,mw,,)

FirstNarne Middie Name Lasit Name

 

 

14.Within 2 years before you filed for bankruptcy. did you give any gifts or contributions with a total value of more than $600 to any charity?

@No

El Yes. Fi|l in the details for each gift or contribution.

Glfts or contributions to charities Descrlbe what you contributed Date you Value
that total more than $600 contributed

 

Chariiy's Name

 

 

Number Streel

 

Cily State ZlP Code

List Certain Losses

 

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, flre, other
disaster, or gambiing?

UNo

L:l Yes. Fi|| in the details

Describe the property you lost and Describa any insurance coverage for the loss Date of your Vaiue of property

how the loss occurred § 1 _ _ , loss iost
include the amount that insurance has paid. E_ist pending insurance

claims on line 33 of Schedule A/B.' Property.

List Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys bankruptcy petition proparers. cr credit counseling agencies for services required in your bankruptcy
g No
ll Yes. Fiii in iiie deiaiis.
Descriptlon and value of any property transferred Date payment or Arnount ot payment
transfer was
Persanwhowaspaia . .. . . .. .. __ made
Number Streol. z $
$
city stale ziP code
§
§
Emall orwet)sile address §
Person Who Mads the Paymenl. il Nol You 4
Ofi§cia| Form 107 Statement of Financlal Affairs for individuals Fiiing for Bankruptcy page 7

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 31 of 41

 

 

mgme Ado|io Augustin Custodio l-ternandez ease numbar¢,.,,¢mwn,

 

 

 

 

 

 

First Name Middie Narrle Last Narne
Doscription and vaiue of any property transferred Date payment or Arnount of
transfer was made payment
Person Who Was Paid
§ $
Number Slreet
§ $

 

City Siaie ZlP Code

 

Emait or websile address

 

Person Who iviade the Paymeni, ii Nol You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behaif pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNO

El Yes. Fill in the detailsl

 

 

 

Descrlption and value of any property transferred Date payment or Amount of payment
transfer was
_ _ made
Person Who Was Paid "
Number Sireei _ $
$

 

Ciiy Slale ZlP Code

s

 

18. Within 2 years before you filed for bankruptcy, did you seii, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or flnanciai affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement

MNO

{J Yes. Fiil in the details

 

 

 

 

 

 

 

 

Descr|ption and vatue of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

Person Who Received Transier

Number Slreei

Cily state zll= code §

Person's relationship lo you

Person Who Received Transier

Number Streei

City Slale Z|F' Code _;r

Person's relationship to you

Officiai Form 107 Statement of Financiai Affairs for individuals Fiiing for Bankruptcy page 8

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 32 of 41

 

 

Debtor 1

Adoifo Augustin Custodio i-iernandez

Case number iirknewni

 

FirslNamo

Midiile Name

Lasi Narne

ie.Within 10 years before you fiied for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

g No
EJ Yes. Fill in me eeieiie.

Name of trust

Description and vatue of the property transferred

 

Date transfer
was made

 

 

List Certain Financtal Accounts, tnstruments, Safe Deposit Boxes, and Storage Untts

g No
ill Yes. Fili in the deieiis.

Last rt digits of account number Type of account or

 

 

 

 

 

 

 

 

g No
Ei Yes. Fiil in the deiaiie.

Who else had access to |t'? Describe the contents

 

Name of F|nanciai institution

 

 

 

 

 

 

 

Officia| Form 107
Case: 19-30047

Name
Number Street Number Siroei
i
Ciiy State ZlP Code
City State ZlP Code

Staternent of Financiai Affairs for individuals Fiiing for Bankruptcy

DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10204220

Date account Wa$

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
ciosed, so|d, moved, or transferred?
include checking, savings, money market, or other tinanciai acoounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions

i.ast baiance before

instrument closed, soid, moved. closing or transfer
or transferred
Name ot Financlai institution _
)o<)o<-umw W m __ ill clearing $
Number Street m Savings
m Money market
n Brokerage
City State ZtP Code n n Omar n
xxxx»__ _ L_..l checking $
Narne of Ftnaric|ai institution
g Savings
Number street m Money market
m Etrokerage
fl other
Cify State ZEP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other vaiuabtes?

Do you stiil
__ have it?

§UNo
§UVes

page 9
Page 33 of 41

 

 

 

gmth Adotto Augustin Custodio Hernandez case numberwmw"i

 

 

Ftrsl Name Nliddio Name Lasi Name

22. Have you stored property in a storage unit or place other than your home within ‘l year before you filed for bankruptcy?
m No
El Yes. am in the details

 

 

 

 

Who else has or had access to lt? Describe the contents Do you stitl
have lt?
z a No
Name of Storage Facility Name g Yes
Number Street Number Street

 

 

City State ?.tP Code

 

Clty State ZEP Code

identify Property ¥ou Ho!d or Control for Someone Else

 

 

23. Do you hold or control any property that someone else owns? fnclude any property you borrowed from, are storing for,
or hold in trust for someone.
g No
El Yes. Fil: in the details

Where |s the property? Descrlbe the property Value

 

Owner's Name l § $

 

Number Streei

 

Number Street

 

 

 

Cily State ZlP Code

 

 

City State ZEP Code

Give Details About Envlronmentat lnformation

 

 

For the purpose of Part 10, the following definitions apply:

a Environmenfal law means any federal. state, or locat statute or regulation concerning pol!utton, contamination, releases of
hazardous or toxic substanccs, wastes, or material into the air, land, sol|, surface water, groundwater, or other medium,
including statutes or reguiations controlling the cleanup of these substances, wastes, or material.

ar Site means any location, facility, or property as defined under any environmental taw, whether you now own, operate, or
utilize it or used to own, operate, or utilize |t, including disposai sltes.

a Hazardous material means anything an environmental iaw defines as a hazardous waste, hazardous substance, toxic
` substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, reieases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation ot an environmental |aw?

gNo

Cl Yes. Flll in the details

 

 

 

 

 

Governmental unit Environmental an, lf you know lt Date of notice
Name of site Govommentat unit
Number Street Number Street
city state z\P Code
City State ZlP Code
thcia| Form t07 Statement of Financiai Aftalrs for individuals Flling for Bankruptcy pga e 10

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10: O4: 20 Page 34 of p491

 

Debtom Ado|fo Augustin Custodio l~lernandez Case numve{cif,¢,,,,w,,,

Firsl Nama Middle Name Lasi Name

 

 

25. Have you notified any governmental unit of any retease of hazardous materia!?

MNo

Ci Yes. Fill in the detal:s.

 

 

 

 

 

Governmenta| unit Envlronmenta| |aw. it you know it Date ot notice
i
l Name ot site Governmentat unit
§
§ Number Slreet Number Street
!
§
§
9 city state zlP Code

 

City Stata ZlP Code

26.Have you been a party in anyjudiciai or administrative proceeding under any environmental law? include settlements and orders.

ENQ

Ci yes Fin in me detai:s.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case tttie g l
Court Name Pend ng
m On appeat
Number Streel n Concluded
Case number C|¢y State ZlP Code

  

Give Detaiis About Your Business or Gonnections to Any Business

 

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
i:i A sole proprietor or self-employed in a trade. profession, or other activity, either fulE-time or part-time
n A member of a limited liability company (t.LC) or limited liability partnership (LLP)
L_.l A partner in a partnership
m An officer, director, or managing executive of a corporation

a An owner of at least 5% of the voting or equity securities ot a corporation

ig No. None of the above applies. Go to Part12.
n Yes. Check all that apply above and fill in the details below for each business.
Descrtbe the nature of the business Ernptoyer ldentittcatlon number
Do not include Social Securlty number or |TlN.

 

Buslnees Name

 

 

 

E|N: m ad ~ _______
Number Sfreet ,, ._ ,, ,` t
Name ot accountant or bookkeeper Dates business existed
From To
C"Y Siaf° 7-"’ C°d° f f . f 7 _
Descrlbe the nature of the business Empioyer identification number

 

_ Do not include Sociat Securlty number or thN.
Buslness Name ' ':

 

 

 

 

ElN _,_M__-__________
Number Straet " ` `
Name of accountant or bookkeeper Dates business existed
From To
city slate ziP code :
Otitc§al Form 107 Statement of Financia| Affalrs for individuals Fi|ing for Bankruptcy page 11

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 35 of 41

 

 

 

 

twme Ado|fo Augustin Custodio i-iernandez case number¢.nmwm

Firsl Name Middic Name Lasl Narne

 

Ernployer identification number

Describa the nature ottne business
_ Do not include Sociaf Security number or iTlN.

 

Euslness Name

EiN: -

 

Number S"°e‘ Name of accountant or bookkeeper Dai€$ business Exlsfed

 

From To

 

Clty State ZlP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors. or other parties.

ENQ

El Yes. Fi|l in the details below.

Date issued

 

Name MM l DD f Y‘i’YY

 

Number Streat

 

 

Ciiy Siate ZlP Code

Part -12t Sign Below

 

 

| have read the answers on this S!atement ofFr‘nanciai Affairs and any attachments, and l declare under penalty ot perjury that the
answers are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 357'|.

X X

Signature oi Debtor‘i Signature of Debtor 2

 

 

Date Date
Did you attach additional pages to Your Statement of Financiai Ar’fairs for individuals Fili'ng for Bankruptcy (Officiai Form 107)?

U No
EI Yes

Did you pay or agree to pay someone who is not an attorney to heip you fill out bankruptcy forms?

 

 

 

 

 

m No
m Yes. Narne of person , Aiiaoh the Eiani<rupicy Peti`tr'on Preparer’s Notr'ce,
Deciaratr'on, and Si'gnaiure {Ofncia| Form 119).
Ofticia| Form 167 Statement of Financiai Affairs for individuals Fliing for Bankruptcy age 12

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 36 0 41

 

auththisinvidiousraised _

oebiori Ado|fo Augustin Cusiodio l-iernandez

FirslName Middie Name Las| Nsme

Debtor 2

 

(SpDiJSB‘ if nllr\g) FirslName Midd|e Narne Las| Narna

Uniiod Staies Bankrupicy Court tor ihet NOi‘thein District Of Ca|ifornia

Case number
(|i known)

 

 

El

 

Ofiiciai Form 108

iii check if this is an
amended Fi|ing

Statement of intention for individuals Fi|ing Under Chapter 7 one

 

if you are an individual filing under chapter 7, you must fill out this form lf'.

l creditors have claims secured by your property, or

l you have ieased personal property and the lease has not expired.

\'ou must file this form with the court within 30 days after you tile your bankruptcy petition or by the date set for the meeting of creditors.
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married peopte are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the torm.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages.

write your name and case number (if known).

 

List Vour Creditors Who Have Securecl Ciaims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Ciai'ms Secured by Property (Official Form 106D), fiii in the

information below.

identify the creditor and the property that is coilaterai

What do you intend to do with the property that

secures a debt'?

 

Did you claim the property n
as exempt on Schedule C?

 

 

 

 

 

 

 

Crediior's l;l Surrender the property. m NO
RB!TiBI
_ _ El Retain the property and redeem it. Q Yes
E;;c:r$wn 0{ El Retain the property and enter into a
securing debt: Rcaffi`rmai‘i`on Agreemeni.
E.l Reiain the property and [e><p|ain]:
Credit°r'$ |;l Surrenderihe properiy. El No
name:
` v i;l Retain the property and redeem il. l;l Yes
E;`;C:r{);mn O{ i:l Retain the property and enter into a
SBCuH-ng debt Reaffirmaiion Agreement.
L__l Retain the property and {exp|aint:
Cred“°rls L_.l Surrenderthe property, U No
namer
l l E] Retain the property and redeem it. {;l Yes
E;T;nr?;|on cf [;] Retain the property and enter into a
securing debi: Reaffirmatfon Agreemcnt.
l;i Ftetain the property and [exp|ain]:
§;:;i;tor's m Surrenderthe properly. m NO
1 ` E] Retain the property and redeem ii. [l Yes
E;:(::F;mn cf El Retain the property and enter into a
Secm§ng debt Reaffi`rmaii'on Agreement.
[:l Retain the property and texpiaini:
Ofiiciai Form 108 Statement of intention for individuals Fiiing Under Chapter 'r' page 1

CaSe: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20

Page 37 of 41

 

 

 

 

 

medium Ado|fo Augustin Custociio i-lernandez

 

Firs| Namn Middla t~iame Lasl Name

m List ¥our Unexpired Personal Property i..eases

Case number (lfknown)

 

For any unexpired personal property lease that you listed in Schedule G: Execuiory Contracts and Unexpfred Leases (Otficial Form 'lOtiG),
` fitl in the information beiow. Do not list real estate leases. Unexpr'red leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property tease iithe trustee does not assume lt. 11 U.S.C, § 365(p)(2).

Descrlbe your unexpired personal property leases

Wiii the lease be assumed?

 

 

 

 

 

 

Lessor's namet Progressive Leasing 13 NO

Description of leased Bed and bed frame m Yes

property:

Lessor’s name: \:l No

Description ot leased m Yes

property'

Lessor`s name: 3 NO

Description ot leased C] Yes

property.'

Lessor's name: m NG

. .i . m Yes

Description of leased

properiy:

Lessor's name: C] No
[;l Yes

Descriptlon of leased

property:

i_essor'S name: m NO

. _ |:l Yes

Descr:pilon of leased

property;

Lessor‘s name: L“] ND
[:l Yes

Description oi leased
property:

Sign Beiow

 

 

 

Off`lcia| Form 108

Under penalty of perjury. l deciare that | have indicated my intention about any property of my estate that secures a debt and any
personal propert thefts subject to an unexpired lease.

X

Slgnaiure oi Debtor 2

 

 

Signature oi° Debi§l'r ‘l

Datei,]' liiw`\% Date
MM.' n r YYVY nut our YYVY

Statement of intention for individuals Fiiing Under Chapter 7 page 2

Case: 19-30047 DOC# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 38 of 41

 

UNITED S'I`ATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

In re: Case No.;

Debtor(s) /

CREDITOR MATRIX COVER SHEET

l declare that the attached Ci'editor Maiiing Mati'ix, consisting of sheets, contains the
Correct, complete and current names and addresses of all priority, secured and unsecured creditors listed
in debtor’s filing and that this matrix conforms with the Clerl<’s promulgated requirements

/, star

Signature off)cbto iisyAttoiiiiey or Pro Per Debtor

DATED:

 

 

 

 

Case: 19-30047 Doc# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 39 of 41

 

CEP America Caiifornia
P.O. Box 582663
E\/Iodesto, CA 95358-0070

Citv of San I\/lateo
P.O. Box 9003
Redwood Cl'ty, CA 94065-9003

County of San Mateo

455 Countv Center

P.O. Box 2999

Redwood City, CA 94064-2999

Convergent Outsourcing
P.O. Bo>c 9004
Renton, WA 98057

Enhanced Recovery Company
P.O. Box 57547
Jacf<sonvi||e, FL 32241

GI\/t Financial
P.O. Box 181145
Arlington, TX 76096

|C System
P.O` Bo)< 64378
Saint Pau|, |VlN 55164

Progressive l.easl'ng
256 West Data Drive
Draper, UT 84020

Rash Curtis and Associates
190 5 Orchard Ave AZOG
Vacavi[|e, CA 95688

San Francisco Dept of Chi|d Support

617 I\/il'ssion St.
San Francisco, CA

Case: 19-30047 Doc# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 40 of 41

 

 

San Mateo County Revenue Services
455 County Center, l\/!ai| Rm 132
Redwood City, CA 94063~1663

San l\/Eateo l\/ledical Center
P.O. Box 2549
Redwooci CEty, CA 94064-2549

SFMTA
P.O. Box 649007
San Francisco, CA 94164-9007

Sprint
P.O. Bo)c 7993
Over|and Parl<, 1<5 66207-0993

Titan Receivabies
5405 Afton Parkway Suite A623
|rvine, CA 92604

US Ban|<

P.O. Box 5227
CN~OH-Wl§

Cincinnati, OH 452()2-5227

U| Center of San Francisco
P.O. Box 7013
San Francisco, CA 94120-7013

Verizon

P.O. BOX 4005
Acworth, GA 30101-9006

Case: 19-30047 Doc# 1 Filed: 01/15/19 Entered: 01/15/19 10:04:20 Page 41 of 41

 

